DETAILED ACTION
This Office Action is in response to the application 16/822,154 filed on 3/18/2020.
Claims 1-4 have been examined and are pending.  Claims 1 is the sole independent claim.
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made Non-FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/24/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
Claim 1 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Fabritius (WO2020/169876), priority date of February 22, 2019, in view of Nerl (US20050289402), filed June 29, 2004.
Fabritius discloses a storage medium feature (Fabritius, page 3, lines 11-34, hard disk drives, flash based storage devices), an information erasure feature (Fabritius, page 3, lines 11-34, data, device specific information ), and firmware system feature (Fabritius, page 3, lines 11-34, firmware sanitization commands).
Regarding claim 1, Fabritius discloses a method for erasing information based on a dual-security mechanism, comprising: using a feature data case matching module to match feature data cases by (Fabritius, page 9, line 26, through page 11, line 10, matching):
(Fabritius, page 10, lines 15- 28, Based on the comparing in block 204 or more specifically on one or more erasure process properties of the one or more relevant erasure reports, the remote computing system determines, in block 205, one or more expected erasure process properties and/or other erasure guidance information for each of at least one erasure process (preferably, each of a plurality of erasure processes) for erasing the memory or part thereof of the second computing device. Each set of one or more expected process properties may be specific to the second computing device (and to devices of the same type as the second computing device), that is, they may be device-specific as well as erasure process -specific. One or more expected erasure process properties defining a particular erasure process of said at least one erasure process for the second computing device may comprise, for example, a probability of success of the erasure process (when carried out for that particular computing device) and/or an expected duration of the erasure process (for that particular computing device; page 12, lines 25-21, firmware; page 14, lines 7-9, device category identified);
using an information erasure and recovery evaluation module to execute the erasure solution for the electronic scrap, extract a feature of the erased electronic scrap in this step, and build an information erasure evaluation model to evaluate an information (Fabritius, page 3, lines 11-34, erasure and recovery; model encompasses FIG. 3 vectors used to compare to determine erasure processes; electronic scrap interpreted as device or hardware; page 11, lines 1-10, evaluation of process; page 3, lines 18-19, forensic analysis);
using an information recovery mechanism to recover the information on the erased electronic scrap, extract an information recovery feature, and build an information recovery evaluation model to evaluate an information recovery effect (Fabritius, page 3, lines 11-34, erasure and recovery; model encompasses FIG. 3 vectors used to compare to determine erasure processes; electronic scrap interpreted as device or hardware; page 11, lines 1-10, evaluation of process; page 3, lines 18-19, forensic analysis);
building a comprehensive dual-security evaluation model based on field-specific expert knowledge and the preceding evaluation results, to obtain a comprehensive dual-security evaluation value (Fabritius, page 10, lines 15- 28, Based on the comparing in block 204 or more specifically on one or more erasure process properties of the one or more relevant erasure reports, the remote computing system determines, in block 205, one or more expected erasure process properties and/or other erasure guidance information for each of at least one erasure process (preferably, each of a plurality of erasure processes) for erasing the memory or part thereof of the second computing device. Each set of one or more expected process properties may be specific to the second computing device (and to devices of the same type as the second computing device), that is, they may be device-specific as well as erasure process -specific. One or more expected erasure process properties defining a particular erasure process of said at least one erasure process for the second computing device may comprise, for example, a probability of success of the erasure process (when carried out for that particular computing device) and/or an expected duration of the erasure process (for that particular computing device; page 12, lines 25-21, firmware; page 14, lines 7-9, device category identified). 

using an erasure solution adjustment and recovery module to determine whether the information erasure meets a set standard (Fabritius, page 16, lines 12-33, Based on the comparing in block 306, the remote computing system determines, in block 307, whether one or more of the one or more vectors associated with the same device category as the second computing device match the vector of the second computing device according to pre-defined criteria. Specifically, the pre-defined criteria may define that a value of the distance metric between the vector of the second computing device and the matching vector should be below a predefined (upper) threshold.);
writing a matching system into the electronic scrap to obtain the electronic scrap with the native system recovered (Fabritius, page 22, lines 6-8, every device has finished with a successful completion of the erasure process).
.Fabritius discloses using an erasure solution adjustment and recovery module to determine whether the information erasure meets a set standard, writing a matching system into the electronic scrap to obtain the electronic scrap with the native system recovered, but does not explicitly disclose using an erasure solution adjustment and native system recovery module to determine whether the information erasure meets a set standard and: if the information erasure does not meet the set standard, correcting an erasure solution according to the evaluation result and evaluating an information erasure and recovery effect, until the information erasure result meets the standard; 

However, in an analogous art, Nerl discloses using an erasure solution adjustment and native system recovery module to determine whether the information erasure meets a set standard  (Nerl, paragraph 0003, native encompasses embedded);
if the information erasure does not meet the set standard, correcting an erasure solution according to the evaluation result and evaluating an information erasure and recovery effect, until the information erasure result meets the standard (Nerl, paragraph 0028, error analysis detects whether repeatable errors occurred more than a threshold of times,  erasure mode activated for repeatable errors exceeding threshold); paragraph 0021, correcting errors);
or if the information erasure meets the set standard, performing a last erasure operation on the erased electronic scrap to erase the recovered information, formatting the electronic scrap, and writing a matching native system into the electronic scrap to obtain the electronic scrap with the native system recovered (Nerl, paragraph 0003, native encompasses embedded).  
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Nerl with the method of Fabritius to include using an erasure solution adjustment and native system recovery module to determine whether the information erasure meets a set standard and: if the information erasure does not meet the set standard, correcting an erasure 
One would have been motivated to provide users with the benefits of detecting and clearing corrupted data (Nerl: paragraphs 0002 and 0008).

Claim 2 is rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Fabritius (WO2020/169876), priority date of February 22, 2019, in view of Nerl (US20050289402), filed June 29, 2004, and further in view of Iizumi (JP2010176387), published August 12, 2010, and Lee (US20100037232) filed June 18, 2009.
Regarding claim 2, Fabritius and Nerl disclose the method according to claim 1.
Fabritius discloses wherein the workflow of the feature data case matching module is as follows: inputs of the module are to-be-erased electronic scrap X and field-specific expert knowledge Know; outputs are an erasure solution {λpass,  S, λsize, λorder, …}, and a native system data package udata for the to-be-erased electronic scrap; a basic structure of a designed storage medium feature database Ddatamedium is as follows: [{MediumType, Capacity, AddressMode, WRmode, …}, {λpass,  S, λsize, λorder, …}]
MediumType, Capacity, AddressMode, WRmode, L…} represents storage medium features such as a type, a capacity , an addressing mode, and a read/write mode; a basic structure of a designed information erasure feature database Ddatadelete is as follows:[{ComStorage, ComFormat, ComCode, PriName, PriLang, PriFormat, PriPath, …}, {S, …}] wherein {ComStorage, ComFormat, ComCode, PriName, PriLang, PriFormat, PriPath, L} represents information erasure features such as a common data storage location, a common data format, a common data encoding rule, an independent software name, an independent software development language, an independent software data format, and an independent software installation path (Fabritius, page 6, line 27, through page 7, line 5, “The remote computing system 101 is a device configured to receive in formation (e.g., device information, such as one or more device parameters, characterizing the computing device) regarding second computing devices 124 from first computing devices 121 connected to it via the communications network 110, analyze the received information and send analysis results (e.g., expected erasure process properties characterizing an erasure process and/or other erasure guidance information) to the first computing devices 121 via the communications network 110. The analysis may be carried out specifically by an erasure analysis unit or apparatus of the remote computing system (not shown in Figure 1) and/or may be based on information stored to an erasure report database 103. The erasure report database 103 may comprise at least information on a plurality of erasure reports describing erasure processes carried out by first computing devices on second computing devices (to be described in detail in relation to further embodiments).”).

Fabritius and Nerl do not explicitly disclose a basic structure of a designed firmware system feature database Ddata delete is as follows: [{Sys Type, Sys Version, DevLang, RunMech, FileDir,L }, udata] wherein {SysType, SysVersion, DevLang, RunMech, FileDir,L } represents firmware system features such as a system type, a system version, a development language, an operating mechanism, and a standard file directory; and the following process is performed for the to-be-erased electronic scrap X : connecting to the to-be-erased electronic scrap through an interface, scanning the to-be-erased electronic scrap in a hardware scan module, temporarily backing up information contained in the to-be-erased electronic scrap, and identifying the storage medium feature, the information erasure feature, and the firmware system feature based on the scanned information, wherein this process is expressed as follows: 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


wherein: fscan (●)[AltContent: rect] represents the process of scanning the to-be-erased electronic scrap; and fiden (●)[AltContent: rect] represents the process of identifying the storage medium feature dfeamedium, the information erasure feature dfeadelete, and the firmware system feature dfeafirmware of the to-be-erased electronic scrap.
However, in an analogous art, Iizumi discloses a basic structure of a designed firmware system feature database Ddata delete is as follows: [{Sys Type, Sys Version, DevLang, RunMech, FileDir,L }, udata] wherein {SysType, SysVersion, DevLang, RunMech, FileDir,L } represents firmware system features such as a system type, a system version, a 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


wherein: fscan (●)[AltContent: rect] represents the process of scanning the to-be-erased electronic scrap; and fiden (●)[AltContent: rect] represents the process of identifying the storage medium feature dfeamedium, the information erasure feature dfeadelete, and the firmware system feature dfeafirmware of the to-be-erased electronic scrap  (Iizumi, 3rd page, lines 32-48, “The scrap management server 2 registers a newspaper or magazine article received from the user terminal 1. When receiving a registration request including a scrap image, article information, and user information from the user terminal 1, the scrap management server 2 extracts user information from the received registration request and authenticates the user. A user who can register or view scrap images and article information is registered in advance in the database in the scrap management server 2.  The scrap management server 2 extracts the user ID and password from the extracted user information. When the extracted user ID is registered in the database in the scrap management server 2 and the extracted password matches the password recorded corresponding to the user ID, the scrap management server 2 I reckon. On the other hand, when the extracted user ID is not registered in the database in the scrap management server 2 or when the extracted password does not match the password recorded corresponding to the user ID, the scrap management server 2 , Regarded as authentication failure.  If the user authentication is successful, the scrap management server 2 registers the scrap image and article information included in the received registration request and the user ID included in the user information in the database in the scrap management server 2. The scrap management server 2 extracts a keyword word from the scrap image so that the user can search using the keyword when browsing the scrap image. The scrap management server 2 registers the extracted word as scrap data in the scrap management server 2 as keyword information in association with the received scrap image, article information, and user ID.;  4th page, lines 12-17, 39-46, “Further, when the scrap management server 2 receives the scrap image request from the user terminal 1, the scrap management server 2 acquires the scrap image of the requested scrap data from the database in the scrap management server 2, and as a response to the scrap image request, the user terminal 1 to send. Upon receiving the registration request from the user terminal 1, the scrap management server 2 extracts user information from the received registration request, and authenticates the user using the extracted user information (step S4). The scrap management server 2 extracts the user ID and password from the extracted user information. When the extracted user ID is registered in the database in the scrap management server 2 and the extracted password matches the password recorded corresponding to the user ID, the scrap management server 2 I reckon. On the other hand, when the extracted user ID is not registered in the database in the scrap management server 2 or when the extracted password does not match the password recorded corresponding to the user ID, the scrap management server 2 , Regarded as authentication failure.”; 5th page, lines 39-43, “When the scrap management server 2 receives the scrap image request from the user terminal 1, the scrap management server 2 acquires the requested scrap image from the database in the scrap management server 2 (step S31). Next, the scrap management server 2 transmits the acquired scrap image to the user terminal 1 as a response to the scrap image request (step S32). When the user terminal 1 receives the scrap image from the scrap management server 2, the user terminal 1 displays the received scrap image.”; 10th page, lines 8-9, line 38, “The user DB 24 is a database in which user information of users who can register or view scrap images is recorded.  The article DB 28 is a database in which scrap data is recorded.”).

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Iizumi  with the method of Fabritius and Nerl to include a basic structure of a designed firmware system feature database Ddata delete is as follows: [{Sys Type, Sys Version, DevLang, RunMech, FileDir,L }, udata] wherein {SysType, SysVersion, DevLang, RunMech, FileDir,L } represents firmware system features such as a system type, a system version, a development language, an operating mechanism, and a standard file directory; and the following process is performed for the to-be-erased electronic scrap X : connecting to the to-be-erased electronic scrap through an interface, scanning the to-be-erased electronic scrap in a hardware scan module, temporarily backing up information contained in the to-be-erased electronic scrap, and identifying the storage medium feature, the information 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


wherein: fscan (●)[AltContent: rect] represents the process of scanning the to-be-erased electronic scrap; and fiden (●)[AltContent: rect] represents the process of identifying the storage medium feature dfeamedium, the information erasure feature dfeadelete, and the firmware system feature dfeafirmware of the to-be-erased electronic scrap.
However, in an analogous art, Iizumi discloses a basic structure of a designed firmware system feature database Ddata delete is as follows: [{Sys Type, Sys Version, DevLang, RunMech, FileDir,L }, udata] wherein {SysType, SysVersion, DevLang, RunMech, FileDir,L } represents firmware system features such as a system type, a system version, a development language, an operating mechanism, and a standard file directory; and the following process is performed for the to-be-erased electronic scrap X : connecting to the to-be-erased electronic scrap through an interface, scanning the to-be-erased electronic scrap in a hardware scan module, temporarily backing up information contained in the to-be-erased electronic scrap, and identifying the storage medium feature, the information erasure feature, and the firmware system feature based on the scanned information, wherein this process is expressed as follows: 


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


scan (●)[AltContent: rect] represents the process of scanning the to-be-erased electronic scrap; and fiden (●)[AltContent: rect] represents the process of identifying the storage medium feature dfeamedium, the information erasure feature dfeadelete, and the firmware system feature dfeafirmware of the to-be-erased electronic scrap.
One would have been motivated to provide users with the benefits of managing data to be scraped from an electronic device  (Iizumi: 1st page, line 35, through 2nd page, line 5).
Fabritius, Nerl, and Iizumi do not explicitly disclose combining with the identified storage medium feature dfeamedium, the identified information erasure feature dfeadelete , the storage medium feature database Ddata medium and the information erasure feature database Ddata delete to match and obtain the erasure solution {λpass,  S, λsize, λorder, …}, wherein this process is expressed as follows:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein fsolutionmatch is a matching model based on a case reasoning algorithm; and 
matching the identified firmware system feature dfeafirmware with the firmware system feature database Ddata firmware to obtain the native system data package udata , wherein this process is expressed as follows: 
udata = ffirmwarematch (●) is a matching model based on a case reasoning algorithm.


However, in an analogous art, Lee discloses combining with the identified storage medium feature dfeamedium, the identified information erasure feature dfeadelete , the storage data medium and the information erasure feature database Ddata delete to match and obtain the erasure solution {λpass,  S, λsize, λorder, …}, wherein this process is expressed as follows:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein fsolutionmatch is a matching model based on a case reasoning algorithm; and 
matching the identified firmware system feature dfeafirmware with the firmware system feature database Ddata firmware to obtain the native system data package udata , wherein this process is expressed as follows: 
udata = ffirmwarematch (●) is a matching model based on a case reasoning algorithm (Lee, paragraph 0044, “The first to m.sup.th sub domains 140-1, . . . , and 140-m (m is a constant) may access the main domain 130 and the first to n.sup.th devices 123-1, . . . , and 123-n via the first to n.sup.th front-end drivers 141-1, . . . , and 141-n. The first to n.sup.th back-end drivers 131-1, . . . , and 131 -n and the first to n.sup.th front-end drivers 141-1, . . . , and 141-n are associated with the first to n.sup.th native drivers 137-1, . . . , and 137-n and the first to n.sup.th devices 123-1, . . . , and 123-n, and may be automatically generated when the first to n.sup.th native drivers 137-1, . . . , and 137-n of the first to n.sup.th devices 123-1, . . . , and 123-n are installed.”).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Lee with the method of Fabritius, Nerl, and Iizumi to include combining with the identified storage medium feature dfeamedium, the identified information erasure feature dfeadelete , the storage medium feature database Ddata medium and the information erasure feature database data delete to match and obtain the erasure solution {λpass,  S, λsize, λorder, …}, wherein this process is expressed as follows:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

wherein fsolutionmatch is a matching model based on a case reasoning algorithm; and 
matching the identified firmware system feature dfeafirmware with the firmware system feature database Ddata firmware to obtain the native system data package udata , wherein this process is expressed as follows: 
udata = ffirmwarematch (●) is a matching model based on a case reasoning algorithm.
One would have been motivated to provide users with the benefits of controlling access of I/O requests taking into consideration of available resources for each device  (Lee: paragraph 0003).
Claims 3 and 4 are rejected under 35 U.S.C. 103 under 35 U.S.C. 103 as being unpatentable over Fabritius (WO2020/169876), priority date of February 22, 2019, in view of Nerl (US20050289402), filed June 29, 2004, and further in view of Petrie (WO2016019236),published February 4, 2016.
Regarding claim 3, Fabritius and Nerl disclose the method for erasing information based on a dual-security mechanism according to claim 1.
Fabritius discloses wherein the workflow of the information erasure and recovery evaluation module in step 2 is as follows: inputs of the module are an erasure solution {λpass,  S, λsize, λorder, …}, and field-specific expert knowledge Know ; using the information recovery mechanism to recover the information of Xdelete , extracting an information recover , and evaluating an information recovery effect, wherein this process is expressed as follows: 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
[AltContent: rect]wherein: Xrecover represents the electronic scrap obtained after information recovery is performed on Xdelete;  ξrecover represents an information recovery evaluation value obtained by an f estimate information recovery evaluation model festimaterecover (●) ; f  recover (●) represents the process of recovering the information; f extra recover (●) represents the process of extracting the information recovery feature of Xrecover ; [AltContent: rect]
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
evaluating the information erasure and recovery processes based on the field-specific expert K knowledge Know and the preceding information to obtain the comprehensive dual- security evaluation value ξcombine, wherein this process is expressed as follows: [AltContent: rect]
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 wherein festimatedel_recover (●)  represents a comprehensive dual-security evaluation model  (Fabritius, page 6, line 27, through page 7, line 5, “The remote computing system 101 is a device configured to receive in formation (e.g., device information, such as one or more device parameters, characterizing the computing device) regarding second computing devices 124 from first computing devices 121 connected to it via the communications network 110, analyze the received information and send analysis results (e.g., expected erasure process properties characterizing an erasure process and/or other erasure guidance information) to the first computing devices 121 via the communications network 110. The analysis may be carried out specifically by an erasure analysis unit or apparatus of the remote computing system (not shown in Figure 1) and/or may be based on information stored to an erasure report database 103. The erasure report database 103 may comprise at least information on a plurality of erasure reports describing erasure processes carried out by first computing devices on second computing devices (to be described in detail in relation to further embodiments).”).
Fabritius and Nerl do not explicitly disclose outputs are the information erasure feature {ηnulldelete,  ηdamagedelete, …}, the information recovery feature {ηidenrecover,  ηbackrecover, …} and a comprehensive dual-security evaluation value ξcombine ; and the specific implementation process is as follows: erasing the information of the to-be-erased electronic scrap X based on the given erasure solution {λpass,  S, λsize, λorder, …}, extracting an information erasure feature of the erased electronic scrap, and evaluating an information erasure effect, wherein this process is expressed as follows: 


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

wherein: Xdelete represents the erased electronic scrap; ξcombine represents an information erasure evaluation value obtained by an information erasure model festimatedelete (●); fdelete (●)  represents the process of erasing the information; fextrarecover (●)  represents the process of extracting the information erasure feature of Xdelete; festimatedelete (●)  represents an erasure evaluation model; f estimate recover represents an information recovery evaluation model; and 

{ηnulldelete,  ηdamagedelete, L …} represents features such as a recoverable data identification rate and a recovery degree of Xrecover, and calculation formulas are as follows: 
and {ηnulldelete,  ηdamagedelete, L …} represents features such as an available space percentage and a damaged space percentage of Xdelete , and calculation formulas are as follows: 


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.


However, in an analogous art, Petrie discloses outputs are the information erasure feature {ηnulldelete,  ηdamagedelete, …}, the information recovery feature {ηidenrecover,  ηbackrecover, …} and a comprehensive dual-security evaluation value ξcombine ; and the specific implementation process is as follows: erasing the information of the to-be-erased electronic scrap X based on the given erasure solution {λpass,  S, λsize, λorder, …}, extracting an information erasure feature of the erased electronic scrap, and evaluating an information erasure effect, wherein this process is expressed as follows: 


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

wherein: Xdelete represents the erased electronic scrap; ξcombine represents an information erasure evaluation value obtained by an information erasure model festimatedelete (●); fdelete (●)  represents the process of erasing the information; fextrarecover (●)  represents the process of extracting the information erasure feature of Xdelete; festimatedelete (●)  represents estimate recover represents an information recovery evaluation model; and 

{ηnulldelete,  ηdamagedelete, L …} represents features such as a recoverable data identification rate and a recovery degree of Xrecover, and calculation formulas are as follows: 

;and {ηnulldelete,  ηdamagedelete, L …} represents features such as an available space percentage and a damaged space percentage of Xdelete , and calculation formulas are as follows:



    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
 (Petrie, paragraph 0003, discarded phones, electronic scrap; paragraph 0005, recycling, determining amount of damage; paragraph 0052, substantial amount of repair and servicing; paragraph 0057, “ “Serious physical damage (Bent/cracked frame, missing hardware, device in pieces)”; paragraph 0088, damage, tampering, repair; paragraph 0090, physical damage or missing hardware). 



    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.

Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Petrie with the method of Fabritius and Nerl to include outputs are the information erasure feature nulldelete,  ηdamagedelete, …}, the information recovery feature {ηidenrecover,  ηbackrecover, …} and a comprehensive dual-security evaluation value ξcombine ; and the specific implementation process is as follows: erasing the information of the to-be-erased electronic scrap X based on the given erasure solution {λpass,  S, λsize, λorder, …}, extracting an information erasure feature of the erased electronic scrap, and evaluating an information erasure effect, wherein this process is expressed as follows: 


    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

wherein: Xdelete represents the erased electronic scrap; ξcombine represents an information erasure evaluation value obtained by an information erasure model festimatedelete (●); fdelete (●)  represents the process of erasing the information; fextrarecover (●)  represents the process of extracting the information erasure feature of Xdelete; festimatedelete (●)  represents an erasure evaluation model; f estimate recover represents an information recovery evaluation model; and 

{ηnulldelete,  ηdamagedelete, L …} represents features such as a recoverable data identification rate and a recovery degree of Xrecover, and calculation formulas are as follows: ;
and {ηnulldelete,  ηdamagedelete, L …} represents features such as an available space percentage and a damaged space percentage of Xdelete , and calculation formulas are as follows: 


    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
.
One would have been motivated to provide users with the benefits of evaluating price value of equipment by determining its present state and condition  (Petrie: paragraph 0001).
Regarding claim 4, Fabritius and Nerl disclose the method for erasing information based on a dual-security mechanism according to claim 1.
Fabritius discloses wherein the workflow of the erasure solution adjustment and native system recovery module in step 3 is as follows: the information recovery feature {ηidenrecover,  ηbackrecover, …}, the comprehensive dual-security evaluation value ξcombine , erasure solution {λpass,  S, λsize, λorder, …}, the native system data package Udata, and the field-specific expert knowledge Know; outputs are a corrected erasure solution {λnewpass,  Snew, λnewsize, λneworder, …}and the electronic scrap with a native system recovered Z ; and the specific implementation process is as follows: comparing the obtained comprehensive dual-security evaluation value ξcombine with a threshold ξset specified based on the expert knowledge; if ξnewcombine  ≤ ξset, performing a last erasure operation, and then recovering the native system, wherein this process is expressed as follows: 

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale


wherein   flastdelete (●) represents the process of the last erasure operation; and Xlastdelete represents the electronic scrap obtained after the flastdelete (●) operation is performed recover; if ξcombine  > ξset, correcting the information erasure solution based on a storage medium feature Ddata medium , an information erasure feature Ddatadelete, a firmware system feature Ddatafirmware and the native system data package Udata of the to-be-erased electronic scrap, an erasure solution {λnewpass,  Snew, λsize, λorder, …} used by the information erasure and recovery evaluation module, a storage medium feature database Ddata medium an information erasure feature database Ddatadelete, a firmware system feature database Ddatafirmware, and the field-specific expert knowledge Know, wherein this process is expressed as follows: 



    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

wherein:  fupdate (●)[AltContent: rect]represents a mapping model for updating the erasure solution;  dfeamedium, dfeadelete, and dfeafirmware represent the storage medium feature, the information erasure feature, and the firmware system feature of the to-be-erased electronic scrap;  {ηidenrecover,  ηbackrecover, …} represents the information recovery feature obtained after information recovery is performed on Xdelete ; and the original information erasure solutions are replaced with new information erasure solution: [AltContent: rect]
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 using the new information erasure solution to evaluate an information erasure and newcombine  ≤ ξset set is obtained.  

Fabritius and Nerl do not explicitly disclose inputs of the module are the information erasure feature {ηnulldelete,  ηdamagedelete, …},{ηnulldelete,  ηdamagedelete, …} represents the information erasure feature obtained after information erasure is performed on X; and 


However, in an analogous art, Petrie discloses inputs of the module are the information erasure feature {ηnulldelete,  ηdamagedelete, …},{ηnulldelete,  ηdamagedelete, …} represents the information erasure feature obtained after information erasure is performed on X (Petrie, paragraph 0003, discarded phones, electronic scrap; paragraph 0005, recycling, determining amount of damage; paragraph 0052, substantial amount of repair and servicing; paragraph 0057, “ “Serious physical damage (Bent/cracked frame, missing hardware, device in pieces)”; paragraph 0088, damage, tampering, repair; paragraph 0090, physical damage or missing hardware). 
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Petrie with the method of Fabritius and Nerl to include inputs of the module are the information erasure feature {ηnulldelete,  ηdamagedelete, …},{ηnulldelete,  ηdamagedelete, …} represents the information erasure feature obtained after information erasure is performed on X.

One would have been motivated to provide users with the benefits of evaluating price value of equipment by determining its present state and condition  (Petrie: paragraph 0001).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER J MALINOWSKI whose telephone number is (571)272-5368. The examiner can normally be reached 8-6:30 MTWH.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LUU PHAM can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/W.J.M/Examiner, Art Unit 2439                                                                                                                                                                                                        
/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439